     4:20-cv-00927-TER         Date Filed 05/24/21      Entry Number 20       Page 1 of 15




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

CHARLES WAYNE SHANAHAN,             )            Civil Action No.: 4:20-cv-000927-TER
              Plaintiff,            )
                                    )
             -vs-                   )
                                    )                            ORDER
ANDREW M. SAUL,                     )
Commissioner of Social Security;    )
                    Defendant.      )
___________________________________ )

       This is an action brought pursuant to Section 205(g) of the Social Security Act, as amended,

42 U.S.C. Section 405(g), to obtain judicial review of a “final decision” of the Commissioner of

Social Security, denying Plaintiff’s claim for disability insurance benefits (DIB). The only issues

before the Court are whether the findings of fact are supported by substantial evidence and whether

proper legal standards have been applied. This action is proceeding before the undersigned by

consent pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. Proc. R. 73.

                               I. RELEVANT BACKGROUND

A.     Procedural History

       Plaintiff filed an application for DIB on March 9, 2016, alleging inability to work since

January 1, 2015. (Tr. 12). His claims were denied initially and upon reconsideration. Thereafter,

Plaintiff filed a request for a hearing. A hearing was held on November 1, 2018, at which time, a

vocational expert (VE) and Plaintiff testified. (Tr. 12). The Administrative Law Judge (ALJ) issued

an unfavorable decision on February 25, 2019, finding that Plaintiff was not disabled within the

meaning of the Act. (Tr. 12-22). Plaintiff filed a request for review of the ALJ’s decision, which

the Appeals Council denied on February 11, 2020, making the ALJ’s decision the Commissioner’s

final decision. Plaintiff filed this action on March 3, 2020. (ECF No. 1).
      4:20-cv-00927-TER          Date Filed 05/24/21       Entry Number 20         Page 2 of 15




B.      Plaintiff’s Background

        Plaintiff was born on June 10, 1957, and was sixty-one years old on the date last insured. (Tr.

21). Plaintiff alleges disability originally due to Crohn’s disease and chronic ulcerative proctitis with

rectal bleeding. (Tr. 50). Only relevant records will be summarized under pertinent issue headings.

C.      The ALJ’s Decision

        In the decision of February 25, 2019, the ALJ made the following findings of fact and

conclusions of law (Tr. 12-22):

1.      The claimant last met the insured status requirements of the Social Security Act on
        December 31, 2018.

2.      The claimant did not engage in substantial gainful activity during the period from his alleged
        onset date of January 1, 2015 through his date last insured of December 31, 2018 (20 CFR
        404.1571 et seq.).

3.      Through the date last insured, the claimant had the following severe impairment: Crohn’s
        disease (20 CFR 404.1520(c)).

4.      Through the date last insured, the claimant did not have an impairment or combination of
        impairments that met or medically equaled the severity of one of the listed impairments in
        20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).

5.      After careful consideration of the entire record, the undersigned finds that, through the date
        last insured, the claimant had the residual functional capacity to perform the full range of
        medium work as defined in 20 CFR 404.1567(c).

6.      Through the date last insured, the claimant was unable to perform any past relevant work (20
        CFR 404.1565).

7.      The claimant was born on June 10, 1957 and was 61 years old, which is defined as an
        individual closely approaching retirement age, on the date last insured (20 CFR 404.1563).

8.      The claimant has at least a high school education and is able to communicate in English (20
        CFR 404.1564).

9.      Transferability of job skills is not an issue in this case because the claimant’s past relevant
        work is unskilled (20 CFR 404.1568).


                                                   2
      4:20-cv-00927-TER         Date Filed 05/24/21       Entry Number 20         Page 3 of 15




10.    Through the date last insured, considering the claimant’s age, education, work experience,
       and residual functional capacity, there were jobs that existed in significant numbers in the
       national economy that the claimant could have performed (20 CFR 404.1569 and
       404.1569a).

11.    The claimant was not under a disability, as defined in the Social Security Act, at any time
       from January 1, 2015, the alleged onset date, through December 31, 2018, the date last
       insured (20 CFR 404.1520(g)).

                                         II. DISCUSSION

       Plaintiff argues the ALJ erred in determining the RFC because the ALJ failed to appropriately

evaluate Plaintiff’s fecal urgency/frequency and incontinence and the RFC failed to explain the lack

of Plaintiff’s need for quick access to a restroom and to have unscheduled bathroom breaks. Plaintiff

also appears to contest the ALJ’s treatment of treating specialist Dr. Sheikh’s opinion. Plaintiff

argues the ALJ erred in the subjective symptom evaluation and the evaluation of fatigue and joint

pain. Plaintiff argues the ALJ erred in application of the Grids.

       Defendant argues the ALJ supported findings with substantial evidence.

A.     LEGAL FRAMEWORK

       1.      The Commissioner’s Determination–of–Disability Process

       The Act provides that disability benefits shall be available to those persons insured for

benefits, who are not of retirement age, who properly apply, and who are under a “disability.” 42

U.S.C. § 423(a). Section 423(d)(1)(A) defines disability as: the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for at least 12

consecutive months. 42 U.S.C. § 423(d)(1)(A).

       To facilitate a uniform and efficient processing of disability claims, regulations promulgated


                                                  3
     4:20-cv-00927-TER          Date Filed 05/24/21      Entry Number 20         Page 4 of 15




under the Act have reduced the statutory definition of disability to a series of five sequential

questions. See, e.g., Heckler v. Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and

noting the “need for efficiency” in considering disability claims). An examiner must consider the

following: (1) whether the claimant is engaged in substantial gainful activity (“SGA”); (2) whether

he has a severe impairment; (3) whether that impairment meets or equals an impairment included

in the Listings;1 (4) whether such impairment prevents claimant from performing PRW;2 and (5)

whether the impairment prevents him from doing SGA. See 20 C.F.R. § 404.1520. These

considerations are sometimes referred to as the “five steps” of the Commissioner’s disability

analysis. If a decision regarding disability may be made at any step, no further inquiry is necessary.

20 C.F.R. § 404.1520(a)(4) (providing that if Commissioner can find claimant disabled or not

disabled at a step, Commissioner makes determination and does not go on to the next step).

       A claimant is not disabled within the meaning of the Act if he can return to PRW as it is

customarily performed in the economy or as the claimant actually performed the work. See 20



       1
         The Commissioner’s regulations include an extensive list of impairments (“the Listings”
or “Listed impairments”) the Agency considers disabling without the need to assess whether
there are any jobs a claimant could do. The Agency considers the Listed impairments, found at
20 C.F.R. part 404, subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals all criteria of any
of the Listed impairments for at least one year, he will be found disabled without further
assessment. 20 C.F.R. § 404.1520(a)(4)(iii). To meet or equal one of these Listings, the
claimant must establish that his impairments match several specific criteria or be “at least equal
in severity and duration to [those] criteria.” 20 C.F.R. § 404.1526; Sullivan v. Zebley, 493 U.S.
521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting the burden is on
claimant to establish his impairment is disabling at Step 3).
       2
         In the event the examiner does not find a claimant disabled at the third step and does not
have sufficient information about the claimant’s past relevant work to make a finding at the
fourth step, he may proceed to the fifth step of the sequential evaluation process pursuant to 20
C.F.R. § 404.1520(h).

                                                  4
     4:20-cv-00927-TER         Date Filed 05/24/21       Entry Number 20        Page 5 of 15




C.F.R. Subpart P, § 404.1520(a), (b); Social Security Ruling (“SSR”) 82–62 (1982). The claimant

bears the burden of establishing his inability to work within the meaning of the Act. 42 U.S.C. §

423(d)(5).

       Once an individual has made a prima facie showing of disability by establishing the inability

to return to PRW, the burden shifts to the Commissioner to come forward with evidence that

claimant can perform alternative work and that such work exists in the regional economy. To satisfy

that burden, the Commissioner may obtain testimony from a VE demonstrating the existence of jobs

available in the national economy that claimant can perform despite the existence of impairments

that prevent the return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that he is unable to perform

other work. Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); see generally Bowen v. Yuckert,

482 U.S. 137, 146 n.5 (1987) (regarding burdens of proof).

       2.      The Court’s Standard of Review

       The Act permits a claimant to obtain judicial review of “any final decision of the

Commissioner [ ] made after a hearing to which he was a party.” 42 U.S.C. § 405(g). The scope of

that federal court review is narrowly-tailored to determine whether the findings of the Commissioner

are supported by substantial evidence and whether the Commissioner applied the proper legal

standard in evaluating the claimant’s case. See id.; Richardson v. Perales, 402 U.S. 389, 390 (1971);

Walls, 296 F.3d at 290 (citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)).

       The court’s function is not to “try these cases de novo or resolve mere conflicts in the

evidence.” Vitek v. Finch, 438 F.2d 1157, 1157-58 (4th Cir. 1971); see Pyles v. Bowen, 849 F.2d

846, 848 (4th Cir.1988) (citing Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the


                                                 5
      4:20-cv-00927-TER          Date Filed 05/24/21      Entry Number 20         Page 6 of 15




court must uphold the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson, 402 U.S. at 390, 401; Johnson v. Barnhart, 434 F.3d 650, 653

(4th Cir. 2005). Thus, the court must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that her conclusion is rational. See Vitek, 438 F.2d

at 1157-58; see also Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). If there is substantial

evidence to support the decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

B.       ANALYSIS

RFC

         Plaintiff argues the ALJ erred in determining the RFC because the ALJ failed to appropriately

evaluate Plaintiff’s fecal urgency/frequency and incontinence and the RFC failed to explain the lack

of Plaintiff’s need for quick access to a restroom and to have unscheduled bathroom breaks.

         Recently, in a published case, the Fourth Circuit Court of Appeals remanded on a similar

issue:

         Third, the ALJ failed to analyze whether Appellant’s RFC was impacted by her need
         to work near a restroom and take frequent bathroom breaks. There is
         considerable evidence in the record demonstrating that Appellant regularly
         experienced diarrhea and incontinence, as well as drainage from her anal fissure.
         Appellant argues that these problems caused her to require bathroom breaks at a
         frequent, and often unpredictable, rate. Obviously, the need to visit the bathroom
         many times throughout the day impacts one’s ability to work. And yet, the ALJ
         did not analyze Appellant's need for regular bathroom breaks. Instead, the ALJ
         simply noted that Appellant “accommodate[d] her drainage and accidents by using
         pads.” J.A. 16. That finding misses the point. Pads may keep Appellant's clothes
         clean and help reduce the potential for embarrassing accidents. However, they do not
         save Appellant any trips to the bathroom, since the pads need to be changed once
         they are soiled. On remand, the ALJ should evaluate the frequency at which


                                                  6
     4:20-cv-00927-TER          Date Filed 05/24/21      Entry Number 20         Page 7 of 15




       Appellant needed to use the bathroom and analyze how that restriction
       impacted her ability to work.

Dowling v. Comm’r of Soc. Sec. Admin., 986 F.3d 377, 389 (4th Cir. 2021)(emphasis added).

       An adjudicator is solely responsible for assessing a claimant’s RFC. 20 C.F.R. § 416.946(c).

In making that assessment, he must consider the functional limitations resulting from the claimant’s

medically determinable impairments. Social Security Ruling (“SSR”) 96–8p, 1996 WL 374184, at

*2. This ruling provides that: “The RFC assessment must include a narrative discussion describing

how the evidence supports each conclusion, citing specific medical facts (e.g., laboratory findings)

and nonmedical evidence (e.g., daily activities, observations).” SSR 96–8, *7. “The adjudicator

must also explain how any material inconsistencies or ambiguities in the evidence in the case record

were considered and resolved.” Id. Additionally, “ ‘a necessary predicate to engaging in a

substantial evidence review is a record of the basis for the ALJ’s ruling,’ including ‘a discussion of

which evidence the ALJ found credible and why, and specific application of the pertinent legal

requirements to the record evidence.’ ” Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016)

(quoting Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013)). The ALJ considers the evidence in

the record as a whole when analyzing Plaintiff’s claims, as does this court when reviewing the ALJ’s

decision. See Craig, 76 F.3d at 595.

       The ALJ here found: “Symptoms and limitations arising from claimant’s Crohn’s disease,

including stress or pressure causing a release of fecal matter, or weakness and joint pain have been

accounted for in the residual functional capacity limitation to medium3 exertion.” (Tr. 19)(emphasis


       3
          Medium work is defined as “lifting no more than 50 pounds at a time with frequent
lifting or carrying of objects weighing up to 25 pounds. If someone can do medium work, we
determine that he or she can also do sedentary and light work.” There are no limits on standing,
sitting, or walking in medium exertion as there are with light or sedentary exertions. 20 C.F.R. §

                                                  7
       4:20-cv-00927-TER         Date Filed 05/24/21       Entry Number 20         Page 8 of 15




added). The RFC determination itself was a full range of medium work without any further

limitations. (Tr. 17). In line with Dowling, the instant ALJ’s decision suffers from the same

deficiency as the one in Dowling. The ALJ failed to analyze whether the RFC was impacted by a

need to work near a restroom and take frequent bathroom breaks. “Obviously, the need to visit the

bathroom many times throughout the day impacts one’s ability to work.” Dowling v. Comm’r of Soc.

Sec. Admin., 986 F.3d 377, 389 (4th Cir. 2021). There is no explanation by the ALJ how the release

of fecal matter is accounted for in the full range of medium RFC. There is no reflection as to access

or breaks to change undergarments, almost identical to the Dowling facts. The ALJ noted twice

Plaintiff’s reports of handling stress well as long as he has quick access to a bathroom, but there is

no provision to access in the RFC determination. (Tr. 16,18).

        The record displays the following as to the severity of Plaintiff’s disease via objective testing

and Plaintiff’s bowel symptoms as noted by Plaintiff’s treating specialist.

2015

        On March 9, 2015, Plaintiff was seen by Dr. Patel. Plaintiff had some hemorrhoid pain, rectal

pain, mucus with most stools, proctitis, and pain with defecation. Assessment was weight loss, rectal

bleeding, and fatigue. (Tr. 390).

        In April 2015, biopsies were performed on a rush due to abnormal weight loss. (Tr. 370).

Rectum had benign squamous and colonic mucosa with focal ulceration, moderate to marked acute

and chronic inflammation, acute cryptitis, and focal paneth cell metaplasia. (Tr. 370). Left colon had

focal mild acute and chronic colitis with non-caseating microgranuloma. Plaintiff was in possible

active phase of chronic inflammatory bowel disease. (Tr. 370). In May 2015, the results were


404.1567(c).

                                                   8
     4:20-cv-00927-TER          Date Filed 05/24/21       Entry Number 20        Page 9 of 15




thoroughly discussed with Plaintiff by Dr. Sheikh. (Tr. 436). Dr. Sheikh, a treating

specialist/gastroenterologist characterized this as intense inflammation. (Tr. 436).

       On June 10, 2015, Plaintiff was seen by Dr. Sheikh. (Tr. 364). Plaintiff had a decrease in

bleeding but diarrhea continued. Humira was to be pursued for moderately severe Crohn’s colitis.

(Tr. 364, 432).

       On August 25, 2015, Plaintiff presented to Paradigm Medical Services. Plaintiff had some

weakness and fatigue he felt was due to Crohn’s. Humira was helping. (Tr. 388).

       On November 6, 2015, Plaintiff was seen by Dr. Sheikh of Gastroenterology Specialists. (Tr.

349). Plaintiff was assessed with Crohn’s disease. Plaintiff was to wean prednisone and continue

Humira. (Tr. 349). Plaintiff’s evaluation had originally revealed a mass like lesion in the rectum,

active inflammatory bowel disease, and biopsies showing inflammation. Plaintiff had “formed bowel

movements with occasional hematochezia.” (Tr. 349). Abnormal weight loss, chronic ulcerative

proctitis with rectal bleeding were also noted as active problems. (Tr. 350) Impression was Crohn’s

colitis currently in remission. (Tr. 360, 425-429).

       On December 18, 2015, Dr. Sheikh performed a sigmoidoscopy. (Tr. 342). Pre-procedure

rectal exam showed a mass like area in the rectal vault. Multiple biopsies were obtained and there

was a mass-like area around the perianal area essentially unchanged but very “friable as it was a few

months ago.” (Tr. 342). Findings were improvement in colitis but rectal mass like area persists. (Tr.

342). Pathology report showed chronic active colitis, moderate to severe activity, severe activity

chronic active proctitis, focal ulceration, and epithelioid granuloma formations. (Tr. 343). Plaintiff

had acute inflammation and marked expansion of lamina propria, and crypt abscess formation. (Tr.

343, 417).


                                                  9
     4:20-cv-00927-TER          Date Filed 05/24/21       Entry Number 20         Page 10 of 15




Despite medication changes, Plaintiff continued to have episodes of liquid stool incontinence and

bloody mucus discharge. (Tr. 351-353, 405, 408).

2016

        On January 4, 2016, Plaintiff was seen by Dr. Sheikh. Physical exam was normal. Impression

was complicated Crohn’s disease currently on Humira. (Tr. 339). Plaintiff’s December biopsy

showed chronic active colitis consistent with rectal Crohn’s. Stools had improved. Plaintiff

continued with some joint pain. (Tr. 356, 413).

        On March 10, 2016, Plaintiff was seen by Dr. Sheikh. (Tr. 351). Plaintiff continued to have

fatigue and joint pain problems with his history of Crohn’s colitis and perianal Crohn’s disease.

Plaintiff’s pain and weight loss had improved with Humira. “However, his perianal disease persists

with episodes of liquid stool incontinence and bloody mucus discharge.” (Tr. 351, 408).

        On June 15, 2016, Plaintiff was seen by Dr. Sheikh. (Tr. 405). Plaintiff felt better but was

still fatigued. Plaintiff still had abdominal discomfort and rectal bleeding while on Humira. (Tr. 405).

Impression was: “Difficult to control inflammatory bowel disease, we have taken the liberty of

adding azathiprine to Humira, obtain a CBC in 2 weeks and a cortisone stimulation test. If he does

not see significant improvement over the next 6-12 weeks, we will consider Remicade.” (Tr. 407).

        On July 1, 2016, Plaintiff was seen by Dr. Sheikh. (Tr. 398). Plaintiff had been diagnosed

with Crohn’s involving the left colon with perianal disease. “He continues to have tenesmus, blood

in the stool with a stable hemoglobin. Urgency and episodes of incontinence despite being on

Humira for a year.” (Tr. 398). Impression was Crohn’s unresponsive to Humira. (Tr. 400). Plaintiff

was started on entyvio. (Tr. 400).

        On July 5, 2016, Plaintiff was seen by Dr. Patel. Plaintiff had some leakage of stools.


                                                  10
     4:20-cv-00927-TER         Date Filed 05/24/21       Entry Number 20        Page 11 of 15




Plaintiff had 2-3 external piles and some internal hemorrhoids. (Tr. 387).

       On August 29, 2016, Plaintiff was seen by Dr. Sheikh. Symptoms had improved with

infusion. He continues to see intermittent blood in the stool, still some nocturnal episodes of

diarrhea, and occasional hematochezia. (Tr. 456). Impression was Crohn’s colitis. (Tr. 458).

       On October 3, 2016, Plaintiff was seen by Dr. Sheikh. (Tr. 488). Plaintiff reported noticing

blood in stool. Plaintiff improved on infusion. (Tr. 488).

       On November 30, 2016, Plaintiff was seen by Dr. Patel. Despite having infusions, Plaintiff

still had defecation four times a night. (Tr. 467).

       On December 16, 2016, Plaintiff was seen by Dr. Sheikh. Plaintiff had significant

improvement on infusion. Plaintiff continued with “urgency occasional soft stools.” (Tr. 483).

2017

       On January 6, 2017, Plaintiff was seen by Dr. Sheikh with episode of constipation with some

overflow diarrhea. Plaintiff continued to have some constipation and intermittent rectal bleeding. If

symptoms persisted Plaintiff would get a sigmoidoscopy. (Tr. 478). A January 2 X-ray showed a

large amount of stool throughout the colon. (Tr. 481).

       On January 16, 2017, Plaintiff had sigmoidoscopy by Dr. Sheikh. (Tr. 476). In the sigmoid

colon, there was no evidence of active inflammatory bowel disease. “This has improved

significantly.” However, the rectum continued to show chronic active proctitis involving the first two

inches of the rectum from the anal verge, circumferential inflammation. This even so looked better

than in 2014. (Tr. 476). Findings were chronic active proctitis, Crohn’s disease. (Tr. 476). Biopsies

showed chronic active colitis with ulceration, moderate to severe inflammatory activity, mucosal

granulomas, and granulation tissue. (Tr. 477).


                                                  11
     4:20-cv-00927-TER          Date Filed 05/24/21        Entry Number 20         Page 12 of 15




        On April 18, 2017, Plaintiff was seen by Dr. Sheikh. Plaintiff was on antibiotics for

bronchitis and was given some probiotics at this visit. Crohn’s was currently in remission and

Plaintiff was tolerating the infusion well. (Tr. 636).

        On June 14, 2017, Plaintiff was seen by Dr. Sheikh. Assessment was perianal Crohn’s

disease with intermittent pain and bleeding. If symptoms persisted, an MRI would be considered.

(Tr. 650). It is noted Plaintiff continued with blood in his stool, anal/rectal discomfort, and burning.

(Tr. 651). Diagnosis was Crohn’s disease of large intestine with rectal bleeding. (Tr. 652).

        On June 14, 2017, Plaintiff’s treating specialist, Dr. Sheikh opined Plaintiff needed a job

which permitted ready access to a restroom. (Tr. 494). Plaintiff needed unscheduled restroom breaks

four times a day. Plaintiff would be in the restroom/away from work station 30 minutes to two hours

due to unable to recuperate quickly. (Tr. 494). Plaintiff had a less than two minutes urgent advanced

notice to that need for a restroom break. (Tr. 494). Plaintiff’s symptoms were noted as abdominal

pain/cramping, fever, weight loss, appetite loss, bowel obstruction, peripheral arthritis, malaise,

fatigue, mucus in stool, ineffective straining at stool, fistulas, anal fissures, and rectal leakage. (Tr.

492). Dr. Sheikh also wrote in that exertion caused urgency. (Tr. 495).

2018

        On August 7, 2018, Plaintiff reported blood in his stool to Dr. Patel. (Tr. 710). On August

13, 2018, Plaintiff was seen by Dr. Sheikh. (Tr. 664). Assessment was long standing history of

Crohn’s colitis with a Crohn’s disease activity index of 287. CT and colonoscopy were ordered. (Tr.

664). Plaintiff was doing quite well from a Crohn’s standpoint. Plaintiff had upper abdominal

discomfort. Plaintiff had 4-6 loose stools a day with no bloody diarrhea. “Prior to his infusions, he

was having episodes of bloody diarrhea and episodes of incontinence and was unable to function.”


                                                   12
     4:20-cv-00927-TER         Date Filed 05/24/21      Entry Number 20        Page 13 of 15




(Tr. 664).

       On September 4, 2018, Dr. Patel noted Plaintiff’s Crohn disease symptoms continued by way

of bowel frequency. (Tr. 709). On October 18, 2018, Plaintiff was seen for cough, but it was noted

Plaintiff still had GI reports and had bowel frequency. (Tr. 708).

       Based on the foregoing record and applicable published case law, the court can not find that

the ALJ’s decision was supported by substantial evidence and remand is appropriate. On remand,

the ALJ should evaluate the frequency at which Plaintiff needed to use the bathroom and analyze

how that restriction impacted the ability to work. As to the ALJ’s RFC determination of medium

work, the ALJ did not provide an accurate and logical bridge from the evidence to his finding. The

ALJ is obligated to consider all evidence, not just that which is helpful to his decision. Gordon v.

Schweiker, 725 F.2d 231, 235-36 (4th Cir. 1984); Murphy v. Bowen, 810 F.2d 433, 437 (4th Cir.

1987). Because the Court finds the ALJ’s analysis with respect to the above issues is a sufficient

basis to remand the case to the Commissioner, the undersigned does not specifically address

Plaintiff’s additional allegations of error. See Boone v. Barnhart, 353 F.3d 203, 211 n.19 (3d Cir.

2003) (remanding on other grounds and declining to address claimant’s additional arguments). Upon

remand, the Commissioner should consider each of Plaintiff’s allegations of error, including, but not

limited to: the RFC determination as to urgency, frequency, and fecal incontinence and as to other

complaints like fatigue and joint pain, the subjective symptom evaluation as to fatigue and pain, Dr.

Sheikh’s opinion, and the application of the Grids. “[T]he ALJ must consider all the record evidence

and cannot ‘pick and choose’ only the evidence that supports his position.” Loza v. Apfel, 219 F.3d

378, 393 (5th Cir. 2000).




                                                 13
    4:20-cv-00927-TER         Date Filed 05/24/21      Entry Number 20       Page 14 of 15




                                     III. CONCLUSION

       The court is constrained by its limited function under 42 U.S.C. § 405(g). Our function is

to determine whether the findings of the Commissioner are supported by substantial evidence and

whether the Commissioner applied the proper legal standard in evaluating the claimant’s case. See

42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 390 (1971); Walls, 296 F.3d at 290

(citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)). As discussed above, the ALJ’s

decision is not based on substantial evidence.4

       “We cannot determine if findings are unsupported by substantial evidence unless the

Secretary explicitly indicates the weight given to all of the relevant evidence.” Gordon v.

Schweiker, 725 F.2d 231, 235–36 (4th Cir. 1984)(citing Myers v. Califano, 611 F.2d 980, 983

(4th Cir.1980); Stawls v. Califano, 596 F.2d 1209, 1213 (4th Cir.1979); Arnold v. Secretary,

567 F.2d 258, 259 (4th Cir.1977)). “The ALJ is not required to discuss every piece of

evidence, but if he does not mention material evidence, the court cannot say h[er]

determination was supported by substantial evidence.” Seabolt v. Barnhart, 481 F. Supp. 2d

538, 548 (D.S.C. 2007)(citing Arnold v. Sec’y, 567 F.2d 258, 259 (4th Cir.1977) (“The courts

... face a difficult task in applying the substantial evidence test when the Secretary has not

considered all relevant evidence. Unless the Secretary has analyzed all evidence and has

sufficiently explained the weight he has given to obviously probative exhibits, to say that h[er]

decision is supported by substantial evidence approaches an abdication of the court's duty....”)).


       4
         Remand, rather than reversal, is required when the ALJ fails to explain his reasoning
and there is ambivalence in the medical record, precluding a court from “meaningful review.”
Radford v. Colvin, 734 F.3d 288, 296 (4th Cir.2013).

                                                  14
    4:20-cv-00927-TER        Date Filed 05/24/21     Entry Number 20       Page 15 of 15




       It may well be that substantial evidence exists to support the Commissioner’s decision in

the instant case. The court cannot, however, conduct a proper review based on the record

presented. Pursuant to the power of the Court to enter a judgment affirming, modifying, or

reversing the Commissioner’s decision with remand in social security actions under sentence four

of Sections 205(g) and 1631(c)(3) of the Social Security Act, 42 U.S.C. Sections 405(g) and

1338(c)(3), the Commissioner’s decision is reversed pursuant to sentence four of 42 U.S.C. §

405(g) and this case is REMANDED to the Commissioner for further administrative action as set

forth above.

                                                   s/Thomas E. Rogers, III
May 24, 2021                                       Thomas E. Rogers, III
Florence, South Carolina                           United States Magistrate Judge




                                              15
